         Case 1:17-cv-11980-LTS Document 69 Filed 12/20/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


THE PENSION TRUST (LEAD PLAINTIFF)
                Plaintiff(s)

                v.                                  CIVIL ACTION NO. 1:17cv-11980-LTS


J.JILL, INC., ET.AL.
                       Defendant(s)


                               JUDGMENT IN A CIVIL CASE

SOROKIN, D.J.


_____ Jury Verdict. This action came before the court for a trial by jury. The issues have been
      tried and the jury has rendered its verdict.

  X    Decision by the Court. This action came to trial or hearing before the Court. The issues
       have been tried or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

       The [44] [46] Motions to Dismiss are ALLOWED. Judgment is entered in favor of
       Defendants and against Plaintiff on all claims, with each side to bear its own fees and
       costs.




                                                            ROBERT M. FARRELL
                                                            CLERK OF COURT



Dated: 12/20/2018                                           By      /s/ Mariliz Montes
                                                                    Deputy Clerk
